DETAILED ACTION
 
1.            This office action is a response to the Application/Control Number: 16/192,669 filed 11/15/2018. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Claims Status
3.	This office action is based upon claims dated 05/20/2022 and received with RCE filed 6/16/2022, which replace all prior submitted versions of the claims.
-Claims 1, 13, 25, and 26 are listed as amended.
-Claims 1-29 are pending.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
6.            The information disclosure statement (IDS) submitted on 06/16/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments/Remarks
7.           Applicant's remarks, see page 9-14, filed with RCE on 06/16/2022, with respect to Remarks have been acknowledged.

8.           Applicant's remarks, see page 9-13, filed with RCE on 06/16/2022, with respect to 35 U.S.C. §103 have been considered in light of applicant’s claim amendment(s) as well as applicant’s persuasive, pointed, and specific remarks including Page 11 (ln 10-21). The rejections of Claims 1-29  as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for determining, means for sending, means for multiplexing, means for applying in claim 13, claim 19, claim 20, claim 22, claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 13, 19, 20, 22, 23 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification and applicant’s prior remarks filed 04/07/2020 shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraphs 0042 – 0046, FIG. 4. Furthermore, correlating to cited sections for corresponding structure, per applicant’s prior remarks filed 04/07/2020, “Applicant points to the processing system 414 of the subordinate entity 204 of FIG. 4 and paragraphs [0042]-[0046] as corresponding structure in the specification for the "means for determining"”,  and “block 802 illustrated in FIG. 8 and paragraphs [0007], [0062]-[0064], and [0071] in the pending specification as corresponding algorithm for transforming a general-purpose processor to a special-purpose processor”. Furthermore per applicant’s prior 04/07/2020 remarks, “Regarding the "means for sending," Applicant points to the transceiver 410 as well as the communication circuit 440 of the subordinate entity 204 of FIG. 4 and paragraphs [0042]-[0046] as corresponding structure in the specification for the "means for sending". Applicant further points to block 804 illustrated in FIG. 8 and paragraphs [0007], [0036], and [0062]-[0072] in the pending specification as corresponding algorithm for transforming a general-purpose processor to a special-purpose processor”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
10.	Independent Claim 1, via dependency Claims 2-12, 27-29 (renumbered 1-15); Independent Claim 13 (renumbered 16), via dependency Claims 14-24 (renumbered 17-27), Independent Claims 25, 26 (renumbered 28-29)  are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
determining, using at least a first processing time parameter associated with processing a first request for a first type of information and a second processing time parameter associated with processing a second request for a second type of information, whether a first timing condition associated with processing [[a]]the first request for [[a]]the first type of information is satisfied and whether a second timing condition associated with processing [[a]]the second request for [[a]]the second type of information is satisfied;

For Claim 13 (renumbered 16), in conjunction and in combination with other noted and recited Claim 13 (renumbered 16) limitations:
means for determining, using at least a first processing time parameter associated with processing a first request for a first type of information and a second processing time parameter associated with processing a second request for a second type of information, whether a first timing condition associated with processing [[a]]the first request for [[a]]the first type of information is satisfied and whether a second timing condition associated with processing [[a]]the second request for [[a]]the second type of information is satisfied;

For Claim 25 (renumbered 28), in conjunction and in combination with other noted and recited Claim 25 (renumbered 28) limitations:
determine, using at least a first processing time parameter associated with processing a first request for a first type of information and a second processing time parameter associated with processing a second request for a second type of information, whether a first timing condition associated with processing [[a]]the first request for [[a]]the first type of information is satisfied and whether a second timing condition associated with processing [[a]]the second request for [[a]]the second type of information is satisfied;

For Claim 26 (renumbered 29), in conjunction and in combination with other noted and recited Claim 26 (renumbered 29) limitations:
determining, using at least a first processing time parameter associated with processing a first request for a first type of information and a second processing time parameter associated with processing a second request for a second type of information, whether a first timing condition associated with processing [[a]]the first request for [[a]]the first type of information is satisfied and whether a second timing condition associated with processing [[a]]the second request for [[a]]the second type of information is satisfied;

11.	The closest prior art found, is as follows:
(a) Feng et. al (US-20200213994-A1), which is directed generally to a signal processing method and apparatus where a network device obtains capability information of a terminal device which includes a processing time period for uplink data of the terminal device and a processing time period for uplink control information of the terminal device, and determines a first time-frequency resource based on the capability information, used to carry first uplink data and/or first uplink control information, and discloses: 
When a terminal device needs to schedule a first uplink data transmitted in a slot n, and schedule a first channel measurement feedback information to be transmitted in the slot n, a network device estimates, based on capability information of the terminal device, a processing time period for channel measurement feedback information, where If the network device estimates that the terminal device can obtain, before starting to process the first uplink data, a size of the channel measurement feedback information to be transmitted in the slot n, the network device may configure the first uplink data and the first channel measurement feedback information to be multiplexed and transmitted in the slot n (FIG. 7, Step 703, Step 704, ¶0108, ¶0109);

(b) Yang et. al (US-20200367244-A1), which is directed to a method for a UE to transmit aperiodic channel state information in a wireless communication system and a UE using the method, and discloses:
When a PUCCH resource for A-CSI transmission and a PUCCH resource for HARQ-ACK transmission, indicated for transmission by same or different pieces of DCI for the same UE, overlap, a UE may operate according to an option to omit A-CSI transmission and transmit an HARQ-ACK and CSI via a single PUCCH resource, when a transmission-triggering time of the HARQ -ACK and/or the A -CSI relative to a transmission time of the single PUCCH resource to be used assuming that the HARQ -ACK and the A -CSI are transmitted together guarantees a sufficient UE processing time (¶ 0246-¶00248, ¶0254-¶0257); 

(c) Heo et. al (US-20110310986-A1), which is directed to the field of communications and a method and device for controlling uplink power, and discloses: 
UCI are communicated on component carriers selected where Physical Uplink Shared Channel (PUSCH) transmissions are defined as non -delay-sensitive transmissions, and UCI including ACK/NAK which require puncturing of non delay sensitive transmissions are delay sensitive.  Furthermore determining a puncturing ratio of a PUSCH subframe which identifies a ratio of symbols in the PUSCH subframe allocated for uplink control information to symbols in the PUSCH subframe allocated for uplink shared channel (UL-SCH) data, whereby when the puncturing ratio is greater than a threshold, the method includes reducing an amount of uplink shared channel (UL-SCH) data encoded in the PUSCH subframe, and If the puncturing ratio is below a predefined threshold, the UE may transmit the UCI on the scheduled non-UCI CCs (¶0028 ¶0043-0048, ¶0100, FIG. 5c);
A subframe with candidate locations for inserting an increased number of HARQ-ACK symbols alongside RI, PUSCH UL-SCH data, CQI/PMI ¶ 110-112 FIG. 7, FIG. 7A).

(d) Takeda et. al (US-20200205228-A1), which is directed to a method in next-generation mobile communication systems where a terminal is receives downlink control information that triggers channel state information (CSI) reporting using an uplink shared channel and controls the CSI reporting based on a given value and transmission timing of uplink shared channel and a delivery acknowledgement signal (HARQ-ACK), and discloses:
Base station controls transmission timing i.e. control scheduling, resource allocation, and/or the UL transmission power based on N3/N4 reported from the UE.  Base station controls transmission timing by comparing N2, UE processing time for UL grant receipt to UL data transmission, and N3/N4, or may control transmission timing for UL data and/or HARQ-ACK feedback, based on N3/N4 (+N1/N2) reported from the UE, and base station applies scheduling timing grant for specific cases (¶0048-0049, FIG. 2A & FIG. 2B ¶0051, 0052, ¶0057, ¶0058);

12.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 241407/14/2022


 
/IVAN O LATORRE/Primary Examiner, Art Unit 2414